Citation Nr: 0813648	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  03-33 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability.

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran served on active duty service from January 1981 
to January 1984.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in August 2006 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of service connection under a merits analysis is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on the appellant's part.


FINDINGS OF FACT

1.  Service connection for left knee disability was denied by 
a January 1999 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination.  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for left knee 
disability has been received since the January 1999 rating 
decision.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision which denied entitlement 
to service connection for left knee disability is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
January 1999 denial of service connection for left knee 
disability, and the claim of service connection for left knee 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The issue to reopen the veteran's claim for left knee 
disability involves an underlying claim of service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

A review of the record shows that a claim for service 
connection for left knee disability was last denied by the RO 
in January 1999.  The veteran was informed of the decision in 
a January 1999 notification letter.  The veteran did not file 
a notice of disagreement within one year from the date of the 
notification of the rating decision to appeal the denial of 
the claim.  See 38 C.F.R. § 7105 (b)(1).  

A request to reopen the veteran's claim was received in 
December 2002.  The RO denied the request to reopen, and the 
present appeal ensued. 

The evidence of record at the time of the January 1999 rating 
decision consisted of the veteran's service medical records 
that showed treatment in February 1981 for knee strain and a 
December 1983 separation examination showing that his lower 
extremities were clinically evaluated as normal with a 
notation that the veteran had a scar on his left knee.  The 
Board notes that a scar was also noted on the veteran's left 
knee on a November 1980 entrance examination.  Also of record 
was a VA report showing that the veteran failed to report for 
a November 1998 VA examination.  

The RO denied the veteran's claim for service connection for 
left knee disability because the veteran's left knee 
disability in service was deemed acute and transitory.  The 
RO continued that although there was record of treatment in 
service for left knee disability, no permanent residual or 
chronic disability was shown by service medical records or by 
evidence after service.  The RO stated that the veteran 
should submit medical evidence showing that a chronic left 
knee disability exists and is related to his service.    

Additional evidence received since the January 1999 rating 
decision includes a February 2004 VA medical entry showing a 
magnetic resonance imaging (MRI) that revealed a non-
operative lesion.

The Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for left knee disability, is not 
cumulative and redundant, and does raise a reasonable 
possibility of substantiating the claim to reopen since it 
shows a left knee disability that is evidenced in post-
service medical records.  The prior final decision had 
essentially found that there was no disability resulting from 
the inservice knee strain.  For this reason, the Board 
concludes that the veteran has presented new and material 
evidence to reopen his claim of service connection for left 
knee disability.  Consequently, the claim is reopened.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case at this 
time.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is 
anticipated that any VCAA deficiencies will be remedied by 
the RO while the case is in remand status.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for left knee disability.  To 
this extent, the appeal is granted, subject to the directions 
set forth in the following remand.


REMAND

In view of the reopening of the claim, consideration of the 
claim under a merits analysis is now necessary.  It does not 
appear that the RO conducted such a review since it did not 
find new and material evidence to reopen the claim.

The Board believes consideration should be given to a VA 
examination with opinion.  However, the Board notes that the 
veteran has already failed to appear at May 2003 and December 
2003 VA examinations.  In view of the need to return the case 
to the RO for preliminary review under a merits analysis, it 
seems reasonable to afford he veteran another chance to 
appear for a VA examination.  The Board stresses the 
potential importance of an examination to the veteran and 
requests the assistance of his representative as well in this 
regard.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1  The veteran should be scheduled for a 
VA knee examination.  The claims file 
should be made available to the examiner 
for review.  Any medically indicated 
special tests, such as x-rays, should be 
accomplished.  If it is determined that 
the veteran has a current chronic left 
knee disability, then the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such left 
knee disorder is causally related to the 
knee strain noted during service. 

2.  The RO should then review the 
expanded record and determine is service 
connection is warranted under a merits 
analysis.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



  
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


